Citation Nr: 1741975	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-15 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for glioblastoma multiform brain cancer, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1971, with service in the Republic of Vietnam from December 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In connection with this appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from December 1969 to April 1971; therefore, he is presumed to have been exposed to herbicide agents.

2.  The Veteran's glioblastoma multiform brain cancer is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for glioblastoma multiform brain cancer have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  Some diseases are automatically service-connected due to such exposure; however, glioblastoma multiform brain cancer is not a disease currently subject to that presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (2016).

Notwithstanding the presumption, a claimant can establish service connection for disability due to herbicides exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that service connection is warranted for glioblastoma multiform brain cancer.  He contends that this cancer is related to his in-service exposure to herbicides. 

Initially, the RO confirmed the Veteran's service in the Republic of Vietnam from December 31, 1969 to April 23, 1971.  His exposure to herbicides is accordingly presumed.  38 C.F.R. § 3.307(a)(6) (iii). 

The Veteran filed his claim for service connection for brain cancer in November 2011.  With the claim, he submitted medical evidence showing that just weeks prior he had undergone surgery for a cystic mass of his brain.  He had a right craniotomy and was found to have glioblastoma multiforme.  He was undergoing treatment at the time he filed his November 2011 VA Form 21-526.  Thus, the Veteran has a current diagnosis of the disability claimed.  

In February 2012, VA received statements from two of the Veteran's treating cancer physicians.  Dr. I.U.A. and Dr. K.F.H. both confirmed that the Veteran was currently receiving radiation and chemotherapy for his glioblastoma multiforme.  Each physician went on to note the Veteran's in-service exposure to herbicides and note that these herbicides have been linked to many malignancies.  The physicians both recognized that much research and correlation is yet to be done, but opined that the Veteran's cancer is as likely as not due to the exposure he endured in service.  In May 2012, VA received a statement from another of the Veteran's treating physicians, Dr. T.D.A.  This physician also accurately reported the Veteran's history and noted that there are reports of numerous medical problems, including tumors, being associated with exposure to herbicides.  Dr. T.D.A. concluded, "Although it has not been proven, I believe it is as likely as not that [the Veteran's] brain tumor was due to exposure to Agent Orange."

At the time of his May 2015 substantive appeal and at his August 2017 Travel Board hearing, the Veteran confirmed that he has no family history of this type of cancer.  At the time of the hearing, the Veteran submitted an updated statement from Dr. I.U.A., which had been written in July 2017.  The doctor confirmed his ongoing care for the Veteran as his treating radiation oncologist.  The doctor at this time opined that it is more likely than not that the Veteran's glioblastoma is related to his exposure to herbicides in service.  The Veteran also submitted an August 2017 statement from Dr. P., his primary care physician from November 2013 to October 2014.  Dr. P. referenced medical literature and noted, 

there is compelling evidence linking exposure to Dioxin TCDD to later development of glioblastoma in experimental animals, and a 2008 Institute of Medicine review of epidemiologic evidence pertaining to Dioxin TCDD concluded that there was an increased risk of developing a number of cancers including glioblastoma. . . .Based on the above information, it is my opinion that it is more likely than not that the glioblastoma was causally related to [the Veteran's] exposure to dioxin during [service].

The Board finds the Veteran's treating physicians, including both the oncologists and the primary care physician, to be competent and credible, and their opinions to be highly probative of the medical question at issue.  The Board also finds that the Veteran is competent and credible in reporting his family medical history.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Accordingly, the Board concludes that service connection is in order for the cancer at issue.


ORDER

Service connection for glioblastoma multiform brain cancer, including as due to in-service herbicide exposure, is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


